





CITATION:
R. v. Whyte, 2011 ONCA 24



DATE: 20110113



DOCKET: C51976



COURT OF APPEAL FOR ONTARIO



Rosenberg, Cronk and Epstein JJ.A.



BETWEEN:



Her Majesty The Queen



Appellant



And



Marc Whyte



Respondent



Jennifer
Woollcombe
, for the
          appellant



Michael
Dineen
, for the respondent



Heard: October 19, 2010



On appeal from acquittal by Justice Leonard Ricchetti of the
          Superior Court of Justice, dated March 16, 2010.



Rosenberg J.A
.:

[1]

The Crown appeals from the respondents acquittal by
    Ricchetti J. on various firearms offences.  The trial judge found that the respondents rights under ss. 8 and 9 of
    the
Charter of Rights and Freedoms
had
    been infringed and he excluded the evidence relating to the firearms under s.
    24(2) of the
Charter.
At the conclusion of oral argument the court
    indicated that the appeal was allowed for reasons to follow.

THE FACTS

The Tip

[2]

At approximately 10:30 p.m. on Saturday, May 31, 2008 a
    Canada Border Services Agency Officer, Dave Jackson, who was part of the
    integrated weapons trafficking investigations team, contacted a Windsor police
    officer, Jason Bellaire, and passed on a tip to him from an informer.  The informer was known to Officer Bellaire
    and had previously provided information that led to significant seizures of
    firearms and drugs.

[3]

The informer had told Officer Jackson
that an individual would be
    coming to Windsor from the Toronto area for a transaction related to firearms
    and drugs.   According to the informer,
    the individual was a black male, possibly named Jay, and would possibly be coming
    with someone else.  The transaction was
    going to take place in the area of 325 Giles West, in downtown Windsor and was
    to happen imminently.  Officer Bellaire
    testified that 325 Giles was an apartment building with about 5 floors.

[4]

Officer Bellaire, who was assigned to the Provincial
    Weapons Enforcement Unit, testified that in his experience, Windsor is a place
    where people come to purchase firearms.  Inexpensive firearms are available in Windsor because of its proximity
    to Detroit, where firearms are much more available.  According to Officer Bellaire, Windsor has
    become a nucleus for illegal trafficking in firearms.  On the other hand, drugs such as cocaine are
    cheaper in the Toronto area.  Accordingly,
    there is a trade in firearms and drugs between Toronto and Windsor.

The Windsor Surveillance

[5]

As a result of the tip, the police set up surveillance
    at 325 Giles,
beginning
at 2:30 a.m. Sunday, June
    1, 2008.  At about 5:00 a.m. a black
    Grand Prix automobile arrived at the rear parking lot of the building.  Two persons, a black male and a black female,
    entered the building.  About half an hour
    later, these same two people left the building, returned to their car and
    headed back to the Toronto area.  No
    other vehicles arrived at 325 Giles before the Grand Prix.

[6]

Officer Bellaire contacted Officer Skinner of the Peel
    Regional Police, who was also assigned to the Provincial Weapons Enforcement
    Unit.  Officer Bellaire provided him with
    the information from the informer and the surveillance.  Officer Skinner checked on the vehicle and
    determined that it had been rented from a Mississauga branch of National Car
    Rental.  Officer Bellaire explained that
    the fact this was a rental car was significant because, in his experience,
    people involved in illegal trafficking in drugs and firearms tend to use rental
    vehicles to transport their goods for asset forfeiture reasons. Officer Skinner
    gave similar evidence.

The Peel Surveillance

[7]

The Windsor police followed the car until it reached
    Peel Region at which point they turned the investigation over to the Peel
    Regional Police.  By this time, the Peel
    police had also been told that the man in the car was wearing a tracksuit.  At 7:45 a.m. the Peel police found the car
    parked in the upper level of a parking lot outside a high rise apartment
    building.  At 7:51, the police saw a
    black male move the car.  About fifteen
    minutes later, the police found the car parked in the apartment buildings
    underground parking lot.  At 8:14 a.m.
    the police saw two black males and one black female come out of the apartment
    building and go into the underground parking lot.  They walked directly to the trunk of the
    car.  One of the men, who
was
wearing a tracksuit, was carrying a shoe box.  The man was supporting the bottom of the box
    with both of his hands.  Officer Bellaire
    testified that on countless occasions shoe boxes are used as a storage bin for
    money, drugs and firearms.

[8]

The female entered the vehicle and began tidying it up,
    while the two men bent over the trunk area and seemed to be moving things
    around.  The man in the tracksuit pulled
    off the cover where the spare tire would be kept, and removed the spare
    tire.  He placed the shoe box where the
    spare tire had been.  He then replaced
    the cover and the two men hugged each other.  The other man, not the one in the tracksuit, entered the car.  He and the female then drove off.

The Toronto Arrest and Search

[9]

Based on the information from the Windsor police and
    the observations of the Peel officers, Officer Skinner concluded that he had
    reasonable grounds to arrest the occupants of the car.  Accordingly, the vehicle was followed to
    downtown Toronto where it was stopped by a police tactical team. The occupants
    of the vehicle, the appellant and the woman, were arrested.  The police searched the vehicle and found
    three handguns wrapped in a pillowcase inside the shoe box in the spare tire
    compartment.  One of the handguns was
    loaded.  The police found another loaded
    handgun in the centre console.  They also
    found a backpack with some ammunition.

THE TRIAL JUDGES RULING

[10]

The appellant admitted all the elements of the offence
    but argued that the evidence should be excluded under s. 24(2) of the
Charter
, because he had been unlawfully
    arrested and searched, thus violating his rights under ss. 9 and 8 of the
Charter
.  Resolution of the
Charter
violation issue depended on whether the Peel police had reasonable grounds to
    arrest the appellant.  If the arrest was
    lawful, the search was a lawful incident of the arrest.

[11]

In his lengthy and comprehensive reasons, the trial
    judge first dealt with the issue of standing.  He held that the appellant had standing to raise
a
s. 8 violation as it related to the shoe box and its contents, but not the gun
    found in the console.  Nothing turns on
    the standing issue for the purpose of this appeal.  The trial judge also found that Officer Skinner
    had the requisite subjective belief that there were grounds for an arrest.  However, he found that the officer lacked
    objective grounds.  Accordingly, he
    concluded that the arrest was unlawful as was the subsequent search.

[12]

While the trial judge recognized that it was necessary
    to look at the totality of the information available to the police, he considered
    four categories of information separately, starting with the informers tip and
    the Windsor surveillance.  The test to be
    applied for considering whether an informers tip provides reasonable grounds
    for an arrest or search is whether the tip is compelling, whether it is credible
    and whether the tip was confirmed by independent investigation.  The trial judge noted that the defence
    conceded that the source was credible.  He held, however, that the tip was not compelling, indeed, that it was
    extremely weak because the source of the information was unknown, the actual
    information provided by the informer was not known and the tip was very
    vague.  He was of the view that the
    opportunity for innocent coincidence was too high.

[13]

The trial judge also held that it was possible the
    vehicle referred to by the informer had arrived and left before the
    surveillance was established at 325 Giles.  Accordingly, there was effectively no possibility of the Windsor police
    independently corroborating this tip.  In any event, he found that the Windsor police surveillance, which
    showed the arrival of a vehicle at 5:00 a.m., did not provide any independent
    confirmation of the tip.  Again, he found
    the probability of innocent coincidence would be very high even though the 5:00
    a.m. arrival was unusual.

[14]

The trial judge next considered the significance of the
    fact that the police learned that the suspected vehicle was rented.  He found it difficult to accept that the fact
    that the vehicle was a rental car added to the grounds for arrest.  The trial judge relied upon this courts
    decision in
R. v. Calderon
(2004), 188
    C.C.C. (3d) 481 as holding that the fact a person was driving a rental vehicle
    was neutral.  He was of the view that
    the evidence from the officers in this case was no more than an
    impressionistic conclusion that rental cars are some indication of criminal
    activity because criminals dont want their cars seized and could not
    therefore contribute to the objective part of the test.  The officers opinions were not based on any
    evidence, survey, statistics or any other basis that would allow a court to
    determine the validity of the inference or the weight to be given to that
    inference.

[15]

The trial judge then turned to the shoe box.  He dealt with the question of the shoe box
    separately from the manner in which it was placed in the trunk.  He considered that there was no basis for the
    inference that the use of the shoe box indicated that the contents were
    contraband.

[16]

The trial judge finally turned to the surveillance by
    the Peel police.  He considered that
    there were difficulties with the surveillance including that the location of
    the vehicle was lost for a period of time and that it was uncertain whether the
    people seen near the vehicle in the garage and getting into the vehicle were
    the same ones who travelled to Windsor.  The trial judges most significant finding concerned the secreting of
    the shoe box is set out at
paras
. 84 and 85 of his
    reasons:

The Peel police observed that the two males
    carefully carried a shoe box to the trunk, removed the spare tire and put the
    shoe box in the spare tire area or wheel well. I accept that this activity
    would have been suspicious to the police. While many people put things in the
    trunk of a vehicle for safe keeping,
it
    is unusual to remove the spare tire to put something in the wheel well
, cover
    it with the cardboard cover and leave the spare tire in the trunk.
However, it does not assist as to what was
    being secreted in the trunk
. Clearly, what was being secreted was from one
    of the apartments. Was it firearms, drugs, money, or other valuables? If the
    firearms were picked up in Windsor, why take them upstairs and bring them down
    a short time later?
There isn't even a
    connection between the shoe box or its contents and the alleged transaction in
    Windsor.

While the activity of hiding the shoe box is
    suspicious, does it meaningfully contribute to the existence of probable
    grounds?
Considering the very little
    probative value of all the other evidence relied on by Officer Skinner (for the
    reasons set out above), this additional evidence of hiding the shoe box in the
    trunk is not so probative as to make Officer Skinner's subjective belief
    objectively demonstrable
. [Emphasis added.]

[17]

The trial judge concluded that, considering the
    totality of circumstances, the police only had a hunch or suspicion that the
    vehicle contained firearms; the tip was too vague to be compelling and it was
    not confirmed since there was no further information gathered during the
    investigation that could give the police more than a suspicion.  Thus, the police did not have reasonable
    grounds to arrest the occupants of the vehicle.  The trial judge went on to conclude that the evidence should be excluded
    under s. 24(2) of the
Charter
.  Since, in my view, the trial judge erred in
    finding a
Charter
violation, I need
    not set out the trial judges reasons concerning s. 24(2).

ANALYSIS

The Standard of Review

[18]

The standard of review of the trial judges decision is
    set out in the Supreme Court of Canadas decision in
R. v. Feeney,
[1997] 2 S.C.R. 13 at
para
.
    30:

The finding by a trial judge of whether,
    objectively speaking, reasonable and probable grounds for arrest existed
    clearly has a significant factual element and
thus is owed some deference by an appellate court
. In the present
    case, in arriving at his conclusion that objective grounds for arrest existed,
    in my view the trial
judge committed two
    errors in principle that invite review of his finding
. [Emphasis added.]

[19]

This case turns solely on whether the police had
    objectively reasonable grounds to arrest the occupants of the car.  The trial judge found that the police had the
    requisite subjective belief that there were firearms in the vehicle and the
    respondent did not challenge that finding.  In my view, the trial judge made two important errors in principle in finding
    that the police did not have the requisite objective grounds:

·

He failed to give any weight to the defence
    concession that the police informer was credible.

·

He failed to consider the totality of the
    information available to the arresting officers and, in particular, erred in
    failing to consider the impact of the unfolding events as seen in the police
    surveillance.

Credibility of the Informer

[20]

As the trial judge properly recognized, in determining
    whether there are reasonable grounds for a warrantless search that is based on
    an informers tip, the test to be applied is that set out in
R. v.
Debot
,
    [1989] 2 S.C.R. 1140 and in particular by Wilson J., speaking for all
    members of the court on this issue, at p. 1168:

In my view, there are at least three concerns to be
    addressed in weighing evidence relied on by the police to justify a warrantless
    search. First, was the information predicting the commission of a criminal
    offence compelling? Second, where that information was based on a
    "tip" originating from a source outside the police, was that source
    credible? Finally, was the information corroborated by police investigation
    prior to making the decision to conduct the search? I do not suggest that each
    of these factors forms a separate test. Rather, I concur with Martin J.A.'s view
    that the "totality of the circumstances" must meet the standard of
    reasonableness. Weaknesses in one area may, to some extent, be compensated by
    strengths in the other two.

[21]

The trial judges sole reference to the credibility of
    the informer was to note that the defence had conceded that the source was a
    credible source.  But that reference was
    not sufficient in this case.  The
    credibility of the informer was not simply a factor; it served to allay one of
    the three principal concerns that Wilson J. addressed in
Debot
.  The credibility, in the sense of reliability,
    of the informer was an important factor that could compensate for weaknesses in
    the other two areas, especially whether the information predicting the
    commission of an offence was compelling.

[22]

In this case, the credibility of the tip and its content
    were inextricably bound together.  The
    informer was not just credible in the general sense of having provided reliable
    information to the police in the past; he had provided information in the past concerning
    firearms and drugs.  His tip on this
    occasion also related to firearms and drugs.

Independent Confirmation

[23]

The trial judges most significant error, in my view,
    concerned his treatment of the weight to be attached to the police
    surveillance.  He compartmentalized the
    information from the surveillance and unreasonably discounted its value.  I begin with the Windsor surveillance.  As indicated, that surveillance confirmed elements
    of the tip, most importantly the attendance at the address provided by the
    reliable informer.  The length of the
    attendance was itself capable of providing some confirmation that the people
    were in Windsor for a criminal purpose.  To drive all the way from Toronto in a rental car for a 30 minute stay
    is highly suspicious.  These facts, on
    their own, may not have been sufficient to provide the police with reasonable
    grounds for arrest, and the police themselves recognized this fact. However,
    these facts were beginning to build a compelling picture of criminal activity
    as predicted by the informer.

[24]

The trial judge also erred in his treatment of the
    significance of the fact that the car was rented.  As indicated, the trial judge relied upon
    this courts decision in
Calderon
as
    standing for the proposition that a rental car was a neutral factor.  He went on to find that since the officers
    opinion was not based on any evidence, survey or other basis that could be
    independently verified, it had little if any weight.

[25]

I begin with this courts decision in
Calderon
.  First, it is important to point out that
Calderon
was not an informer tip
    case.  That case turned on whether the
    officers had grounds for detaining the accused and searching the car without a
    warrant based on the officers own observations.  The only information on the record to justify
    the detention was supposed indicators that the occupants of the car were drug
couriers,
based on training the officers had received
    at a drug interdiction course.  Those
    indicators, such as possession of a map, cell phone, fast food containers and
    so on were conceded by the officers to be neutral.  As Laskin J.A. said at
para
.
    72, the admission that the factors were neutral was not surprising since those
    items form part of many peoples lives.  Justice Laskin was also concerned that the officers attached weight to
    the fact that the accused was driving an expensive car.  He considered this to be impermissible
    stereotyping at
para
. 73.  As in this case, the officers had also
    testified that drug couriers use rental cars in case of vehicle seizures;
    Laskin J.A. made no comment about the fact that the vehicle was rented.  Finally, Laskin J.A. noted that the two
    officers involved had stopped fifty to one hundred vehicles based on these
    indicators and had failed to ever have their suspicions verified.

[26]

This case is different.  First, whether or not there were reasonable grounds did not stand or
    fall on the opinion of officers as to the weight to be attached to mundane
    items that could be found in any vehicle, rented or otherwise.  The police in this case were relying on a tip
    from an informer who had proved reliable in the past  the opposite of the
    facts in
Calderon
, where the
    indicators had been proven unreliable as often as a hundred times before.  Second, the inference to be drawn from the
    use of a rented car was simply one piece of information to be considered along
    with all the other information.  It was
    entitled to some weight based on the officers training and experience.  On its own, it could not provide objective
    grounds for a search. However, it could not be wholly discounted, since there
    was no evidence to undermine the value of the officers training and
    experience, unlike the case in
Calderon
.  Finally, the fact of the use of a rented car
    had to be placed into context.  The car
    had been rented in the Toronto area, which confirmed the aspect of the tip that
    the suspects were coming from Toronto.

[27]

The trial judge also erred in his treatment of the
    surveillance by the Peel police.  He was
    concerned that the police lost sight of the vehicle for a brief period and were
    unable to verify that the people who travelled to Windsor were the same ones
    who returned to the car with the shoe box.  In my view, those difficulties did not undermine the value of the Peel
    police surveillance.  In Windsor, a black
    male wearing a track suit and a black female were associated with the
    vehicle.  In Toronto, a black male
    wearing a track suit and a black female were again associated with the vehicle,
    along with another black male.  The
    police could not say for certain that they were the same people associated with
    the vehicle in Windsor, but it was an interesting coincidence.

[28]

Finally the Peel police observed the highly suspicious
    handling of the shoe box.  On its own,
    this observation was powerful evidence that the vehicle was being used to carry
    contraband.  It is true that, viewed in
    isolation, it was not possible to say that the shoe box contained firearms as
    opposed to drugs or some other contraband.  But, this was the trial judges principal error.  He held that the suspicious shoe box could
    not meaningfully contribute to the existence of probable grounds given the
    very little probative value of all the other evidence.

[29]

What the trial judge failed to appreciate was that what
    was needed was independent confirmation of the informers tip.  The surveillance did not stand on its own, as
    in
Calderon
.  To summarize, by the time the police decided
    to stop the vehicle they had the following information to confirm the tip from
    the reliable informer:

·

The vehicle arrived at the Windsor apartment
    building address as predicted in the tip;

·

Windsor was known to be a location for
    firearm/drug transactions;

·

The suspects were driving a rental vehicle;

·

The suspects arrived in Windsor at 5:00 a.m. and
    remained for only 30 minutes;

·

A black man wearing a track suit and a black
    woman were involved in both Windsor and Peel;

·

The vehicle was parked in Peel for only 30
    minutes before the occupants of the car were on the move again, this time with
    a shoebox secreted in the space where the spare tire had been.

[30]

Taken together, this information was sufficient to
    confirm the tip from the reliable informer and provide the police with the
    necessary objectively reasonable grounds to arrest the occupants of the vehicle
    and search the vehicle.  To return to
Debot
, Wilson
    J.s observation at p. 1172 is applicable to this situation:

In my opinion, it should not be necessary for the
    police to confirm each detail in an informant's tip
so long as the sequence of events actually observed conforms sufficiently
    to the anticipated pattern to remove the possibility of innocent coincidence
.
    As I noted earlier, however, the level of verification required may be higher
    where the police rely on an informant whose credibility cannot be assessed or
    where fewer details are provided and the risk of innocent coincidence is
    greater. Having regard to the quality of the information and the reliability of
    the informant in this case, I am satisfied that the police surveillance yielded
    sufficient corroborative evidence to warrant the belief that a drug transaction
    had occurred.  [Emphasis added.]

[31]

In this case, the sequence of events, from the 30
    minute stay at the specified address in Windsor to the secreting of the shoe
    box after the 30 minute stay in Peel, sufficiently conformed to the anticipated
    pattern to remove the possibility of innocent coincidence.  This sequence of events had to be measured
    against the knowledge and experience that the police officers brought to the
    investigation in informing the inferences to be drawn from the
    observations.  That experience included
    knowledge of the trafficking in firearms in the Windsor area and the use of
    rental cars in illegal trafficking of drugs and firearms.  As Levine J.A. said in
R. v. Tran
, 2007 BCCA 491 at
para
. 12,
    the objective reasonableness of the arresting officers grounds must be
    assessed from the standpoint of the reasonable person standing in the shoes of
    the police officer.

[32]

Since the police had reasonable grounds, subjective and
    objective, to believe that the occupants of the vehicle were in possession of
    illegal firearms, the arrest of the occupants of the vehicle and search as an
    incident of the arrest were lawful.  There was no violation of the respondents rights under ss. 8 and 9 of
    the
Charter
and the evidence should
    not have been excluded.

DISPOSITION

[33]

At the hearing of the appeal, counsel for the
    respondent conceded that if the trial judges ruling on the admissibility of
    the evidence was overturned, the proper result was to allow the appeal, enter
    convictions on counts 2, 3, 6, 9, 12 and 13 of the indictment, conditionally
    stay the conviction on count 2, and remit the matter of sentencing to the trial
    judge.  As I have indicated, we made that
    order at the conclusion of the oral hearing.


Signed: M. Rosenberg J.A.

I
    agree E. A. Cronk J.A.

I
    agree G. J. Epstein J.A.

RELEASED: EAC JANUARY 13, 2011


